Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 1 of 8 PageID #: 27




                         UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF INDIANA


    BRADLEY ERHART,                         ) Case No. 1:21-cv-1829-TWP-TAB

         Plaintiff                          )

         v.                                 )

    NANCY ERHART,                           )

         Defendant.                         )




                     ANSWER TO PLAINTIFF’S COMPLAINT

          Comes Now Defendant/Trustee of the Mary E. Catron Revocable Living

    Trust (hereinafter “Trust”) Nancy Erhart, by her attorney, Phillip C. Smith,

    with her answer to Plaintiff’s Complaint states:

          1. Defendant admits allegations contained in rhetorical paragraphs 1A

   (Line 16) and 1B (Line 17) of Plaintiff’s Complaint.

          2. Defendant denies the allegation contained in rhetorical paragraph

   1C (lines 18 - 20).

          3. Defendant admits the allegations contained in rhetorical paragraph

   2 of Plaintiff’s Complaint (Lines 21 - 33).

          4. Defendant denies the allegation contained in rhetorical paragraph 3

   (lines 34 - 37). Plaintiff has known of the Trust since before the Grantor died
Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 2 of 8 PageID #: 28




   in February, 2010. Defendant, Nancy Erhart became the Successor Trustee

   upon the death of Grantor/Trustee Mary E. Catron.

          5. Defendant is without sufficient information to admit or deny the

   allegations contained in rhetorical paragraph 3 of Plaintiff’s Complaint (Line

   38).

          6. Defendant denies the allegations contained in rhetorical paragraph

   3 of Plaintiff’s Complaint (Line 39). No attorney has refused to assist with

   terminating the Trust.

          7. Defendant is without sufficient information to admit or deny the

   allegations contained in rhetorical paragraph 3 of Plaintiff’s Complaint (Lines

   40 - 50 ).

          8. Defendant admits that she is the Successor Trustee (Line 51).

          9. Defendant denies the allegations contained in rhetorical paragraph

   3 of Plaintiff’s Complaint (Lines 54 - 64).

          10. Defendant denies the allegations contained in rhetorical paragraph

   4 of Plaintiff’s Complaint (Lines 65 - 73).

          11. Defendant admits there is no contest clause to the Trust, but denies

   that enforcing the no contest clause would provide Plaintiff with any real

   property (Line 74 - 75).

          WHEREFORE, Defendant Nancy Erhart prays this Court deny

   Plaintiff’s Complaint in full; that the Curt will hold that the Plaintiff will take
Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 3 of 8 PageID #: 29




   nothing by way of his Complaint, and for all that is right in these premises.


                                      /S/Phillip C. Smith
                                      Phillip C. Smith (Atty. No. 21830-84)
                                      2901 Ohio Boulevard, Suite 124
                                      Terre Haute, IN 47803
                                      (812) 244-0761
                                      Phillip.Smith@WabashValleyLawyer.com



                              AFFIRMATIVE DEFENSES

    Comes Now Defendant Nancy Erhart, by her attorney, Phillip C. Smith, with

    her affirmative defenses:

          1.    Lack of Jurisdiction of this Court.

          One of the requirements for this Court to have jurisdiction is that the

    amount in controversy must exceed $75,000. If Plaintiff’s interest in the Trust

    does not meet or exceed $75,000, then Plaintiff’s Complaint must fail because

    this Court does not have jurisdiction. Plaintiff claims to be a beneficiary under

    the Trust with his portion of the Trust’s value being in excess of $400,000.

    Under the Second Amendment to the Trust, dated December 30, 2003, Plaintiff

    is entitled to a gift of $25,000, which gift “shall lapse in the event Grantor

    makes the same or similar gift during her lifetime.” Regardless of whether or

    not this gift has lapsed there is no provision in this statement of gift for any

    increase due to positive trust income or investment income. Indiana Code (IC)

    30-2-14-2(2) defines “beneficiary” under the Trust Code. Plaintiff is not a
Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 4 of 8 PageID #: 30




    beneficiary of the Trust as defined by IC 03-2-14-2(2) as he has no income nor

    residuary beneficial interest. The gift mentioned above aside, Plaintiff has at

    best a discretionary interest as defined in IC 30-4-2.1-14 and IC 30-4-2.1-14.5.

    Plaintiff has a one quarter interest in proceeds from the sale of a farm if the

    farm is sold. However, the Trustee has the sole discretionary right to

    determine if and/or when the farm is to be sold. Should the farm not be sold

    then the farm is part of the residue of the Trust and thus it would go to the

    residuary beneficiary (not the Plaintiff!). Moreover, IC 30-4-2.1-14(a)(1) states

    that “a discretionary interest is a mere expectancy that is that is neither a

    property interest nor an enforceable right.” Plaintiff is entitled, at best, to the

    $25,000 gift (assuming it has not lapsed) and even if one claimed that the

    Successor Trustee (the Defendant) was required to invest the $25,000 for the

    benefit of Plaintiff, then in order for $25,000 reach the $75,000 amount in

    controversy threshold, the 11 year compound return would be forced to exceed

    10.5%. According to Roger G. Ibbotson’s and Rex A. Sinquefield’s study (The

    Journal of Business, Vol. 49, No. 1, pp 11-47, University of Chicago Press) the

    long-term compound return for investments in the stock market is 8.5%. Later

    studies by Ibbotson and Sinquefield revised their estimate of long-term gains to

    a compound 9.9%. However, other financial analysts and economists that have

    studied the markets have concluded that even a longterm compound return of

    8.5% is overly generous. To be specific, the point is that in order for an
Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 5 of 8 PageID #: 31




    assumed $25,000 investment to grow to $75,000 in an 11 year period would

    require overly risky behavior on the part of the investor. For a trustee,

    especially a non-professional trustee of a trust to gain the required amount of

    investment income so to even meet the amount in controversy threshold would

    require the trustee to engage in longterm investing behavior that would be

    putting the funds at unnecessary risk and thus there would be a breach of

    fiduciary duty on the part of the trustee. IC 30-4-3-6(b)(1) requires the trustee

    to follow the “Prudent Investor Rule”. Lacking a breach of fiduciary duty (i.e.

    violation of the Prudent Investor Rule) by seeking too much risk (which

    Plaintiff is not claiming) Plaintiff fails to meet the amount in controversy

    requirement for a case to be heard by this Court. Hence this Court has no

    jurisdiction on this matter and this cause of action should be dismissed.



    2. No Contest Clause As A Bar To The Complaint.

         In arguendo, if the Court chooses to accept Plaintiff’s assertion that the

    amount in controversy is in excess of $75,000 and that Plaintiff is a beneficiary

    of the Trust, then Article XIV of the Trust provides what is commonly called a

    ‘no contest provision’. Said no contest provision states:

          In the event that any beneficiary under this trust shall, singly or
          in conjunction with any other person or persons, contest in any
          court the validity of this trust or of the Grantor's Last Will or
          shall seek to obtain an adjudication in any proceeding in any
          court that this trust or any of its provisions, or that such Will or
          any of its provisions, is void, or seek otherwise to void, nullify, or
Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 6 of 8 PageID #: 32




         set aside this trust or any of its provisions, then the right of that
         person to take any interest given to him by this trust shall be
         determined as it would have been determined had the person
         predeceased the execution of this Trust Agreement. The Trustee
         is authorized to defend, at the expense of the trust estate, any
         contest or other attack of any nature on this trust or any of its
         provisions.

         By attempting to void part of the Trust or any of its provisions by

         the terms of the Trust’s Article XIV (the no contest clause)

         Plaintiff should be treated as having predeceased the Trust.

         Therefore Plaintiff would not be entitled to any interest in the

         Trust--not his $25,000 gift nor his “discretionary interest”

         assuming the farm was sold. IC 30-4-2.1-3(a) provides that no

         contest provisions are enforceable according to the express terms

         of the no contest provision. Thus, Plaintiff’s Complaint should fail;

         this cause of action should be dismissed, and Plaintiff should take

         nothing by way of his complaint. Counsel for the Defendant takes

         this opportunity to remind the Court that Line 50 of Plaintiff’s

         Complaint states that “Plaintiff was able to secure a full copy

         [emphasis added] of the Will and Trust from Sarah Erhart on May

         26.” The no contest provision of the Trust was quoted in full above.

         Furthermore, Plaintiff’s Complaint lines 63 and 64 state

         “Plaintiff makes it know that he does not believe that Nancy

         Erhart, as current Successor Trustee, is entitled to use any Trust
Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 7 of 8 PageID #: 33




         property to defend this claim per the Trust.” Clearly the no

         contest provision authorizes Trustee Erhart to do just that!

         3.     Third Amendment To The Trust Bars The Complaint.

         The Trust was amended for a third time on January 19, 2004.

   This Third Amendment specifically puts any funds due to any of

   Grantor’s grandchildren (Plaintiff Bradley C. Erhart, Sarah E. Erhart,

   and Justin C. Erhart) solely in the hands of the Trustee. This

   amendment states:

         Nancy is to be in charge of the grandchildren’s money till she
         thinks they can handle the responsibility.

    Under the Third Amendment to the Trust, Nancy, the

    Trustee/Defendant is in charge of what funds, if any, are Plaintiff’s

    until such time as she (the Trustee) determines that the Plaintiff can

    handle the funds responsibly. There is no compelling interest to reform

    the Trust, therefore Plaintiff has failed to state a claim upon which this

    Court may act. Hence Plaintiff’s Complaint should fail and the cause of

    action dismissed.


                           CERTIFICATE OF SERVICE

           I, Phillip C. Smith, an attorney, hereby certified that a true and correct
   copy of the above and foregoing document was electronically filed on August 10,
   2021, with the Clerk of the Court using the CM/ECF system which will send
   notification of such filing to the parties and attorneys of record.
Case 1:21-cv-01829-TWP-TAB Document 13 Filed 08/10/21 Page 8 of 8 PageID #: 34




          /s/Phillip C. Smith


   Phillip C. Smith Atty. No. 21830-84
   Corporate Square
   2901 Ohio Boulevard, Suite 124
   Terre Haute, IN 47803-2239
   (812) 244-0761
   Phillip.Smith@WabashValleyLawyer.com
   Counsel for Defendant Nancy Erhart
